FILED
                            NOT FOR PUBLICATION                              OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50623

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00532-SJO

  v.
                                                 MEMORANDUM *
PETER M. GATLIN, a.k.a. Peter Gatlin,
a.k.a. Peter Marshell Gatlin,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Peter M. Gatlin appeals from the 60-month sentence imposed following his

guilty-plea conviction for passing materially altered postal money orders, and

aiding and abetting, in violation of 18 U.S.C. §§ 500, 2(a), and for being a felon in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gatlin contends that the district court gave undue weight to his extended

criminal history and to additional conduct described in the presentence report

(“PSR”), and that his sentence is substantively unreasonable. The district court’s

consideration of conduct described in the PSR was not improper, see United States

v. Columbus, 881 F.2d 785, 787 (9th Cir. 1989), and the sentence is reasonable in

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010).

      AFFIRMED.




                                          2                                      10-50623